Case 2:18-cv-14422-RLR Document 11 Entered on FLSD Docket 11/05/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-CV-14422-ROSENBERG/MAYNARD

  DAVID POSCHMANN,

                 Plaintiff,
  v.

  ROMINA @ THE BEACH, LLC,

              Defendant.
  ______________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff, by and through his undersigned counsel, hereby dismisses this action with

  prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

         Dated: November 5, 2018

                                                      s/Drew M. Levitt
                                                      DREW M. LEVITT
                                                      DML2@bellsouth.net
                                                      Florida Bar No. 782246
                                                      LEE D. SARKIN, ESQ.
                                                      Lsarkin@aol.com
                                                      Florida Bar No. 962848
                                                      4700 N.W. Boca Raton Blvd., Suite 302
                                                      Boca Raton, Florida 33431
                                                      Telephone (561) 994-6922
                                                      Facsimile (561) 994-0837
                                                      Attorneys for Plaintiff
